237 F.2d 204
99 U.S.App.D.C. 50
Charles H. PLUMMER, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 12948.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 27, 1956.Decided March 29, 1956.

Mr. John D. Fauntleroy, Washington, D.C.  (appointed by the District Court), for appellant.
Mr. E. Tillman Stirling, Asst. U.S. Atty., with whom Messrs. Leo A. Rover, U.S. Atty., Lewis Carroll and Joel D. [99 U.S.App.D.C. 51] Blackwell, Asst. U.S. Atty., were on the brief, for appellee.
Before BAZELON, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Reversal of this conviction, for taking indecent liberties with a child, D.C.Code, § 22-3501(a), is urged on the ground that the trial court erred in refusing to direct an acquittal.  We think the trial court was clearly right.


2
Affirmed.